Citation Nr: 1820828	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a higher initial disability rating for chronic lumbar sprain with degenerative disc disease L4-L5 (hereinafter "lumbar spine disability"), in excess of 10 percent for the period from October 15, 2004 to December 14, 2010, and in excess of 20 percent from December 14, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active service from February 1994 to May 1994, from April 1996 to August 1996, and from October 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a March 2013 decision, the Board denied (1) initial disability ratings for the service-connected lumbar spine disability in excess of 10 percent for the period prior to December 14, 2010 and in excess of 20 percent from December 14, 2010, and (2) a TDIU.  The Veteran appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated the Board's March 2013 decision pursuant to a Joint Motion for Remand (JMR).  In May 2014, the Board remanded the issues on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Initial Ratings for the Lumbar Spine Disability

As an initial matter, the Board notes that, since the most recent examinations were provided, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet.App. 158 (2016).  The current evidence does not reflect that such range of motion testing was done.

Additionally, the Court recently held that an examiner must obtain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means in order to estimate functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017).

This case has been remanded twice in order to obtain an opinion meeting the provisions set out in the November 2013 JMR.  Unfortunately, the Board finds that another VA examination is necessary to obtain the required opinion.  

In its April 2016 remand, the Board noted that a June 2014 VA examination was inadequate, in part, in providing a retrospective opinion assessing functional loss due to the Veteran's service-connected back disability for the time period prior to December 14, 2010.  As such, the Board remanded the claim in order to obtain another VA examination and opinion pursuant to directives set out in the JMR.

Specifically, the Board asked the examiner to opine as to whether, for the period from October 15, 2004 to December 14, 2010, there was any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the Veteran's lumbar spine disability, to include any loss of range of motion due to pain or during flare-ups.  The examiner was instructed to use the May 2005 and December 2006 VA examination reports, as well as the Veteran's lay statements, as a guide to attempt to express the additional functional limitation in terms of the degree of additional limitation of motion prior to December 14, 2010.  

The Veteran was provided with a VA examination in May 2016.  The examiner opined that the questions of lumbar functionality relative to the 2005 and 2006 VA examinations had been previously opined and commented upon, and that since she did not perform the examinations, she could not comment upon the functionality without resorting to mere speculation.  However, she indicated that she could opine that since there has been no permanent loss of functionality, there was no basis for consideration of an increased rating either in the short term or in the long term.

The Board finds that this opinion is inadequate, for the following reasons.  While the examiner noted that functionality based on the 2005 and 2006 examinations had already been commented on, the Board was aware of the comments that were part of the record at the time of the examination, and remanded in order to obtain a further assessment of any limitations in functionality.  The examiner was requested to use the 2005 and 2006 reports and lay evidence provided by the Veteran to assess functionality for the time period prior to December 14, 2010.  The Board finds that the examiner did not provide the required information, or an adequate explanation as to why he or she could not do so.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand, another examination is necessary to obtain the required opinion.

TDIU

The parties to the November 2013 Joint Motion for Remand agreed that the issue of entitlement to a TDIU was inextricably intertwined with the issue of higher initial disability ratings for the service-connected lumbar spine disability because a hypothetical grant of a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability rating percentage, and because the disability that the Veteran contends makes him unable to secure substantially gainful employment is the lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with a VA orthopedic examiner who has not previously examined the Veteran, to determine the severity of his back disability.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, the back must be tested for pain in active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing.  If such range of motion testing cannot be completed, the examiner must explain why this is so.

The examiner is requested to specifically address the extent, if any, of functional loss of use of the spine due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent-such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.

For the period from October 15, 2004 to December 14, 2010, the examiner must provide an opinion as to whether there was any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the lumbar spine disability, to include any loss of range of motion due to pain or during flare-ups.  Using the May 2005 and December 2006 VA examination reports (as well as the Veteran's lay statements) as a guide, the examiner should attempt to express the additional functional limitation in terms of the degree of additional limitation of motion prior to December 14, 2010.

The examiner is advised that the Veteran is competent to report limitation during flare-ups and that statements about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from flares must be considered and can be used to estimate additional range of motion loss during a flare-up or after repeated use.  Mere lack of occasion to observe the joint during a flare-up is, standing alone, an insufficient basis for finding it speculative to respond.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




